PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $145.39 from respondent for travel expenses. Since claimant submitted the expense report after the cut off date for submission, he was not reimbursed for the expenditures.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award *252to claimant in the amount of $145.39.
Award of $145.39.